Citation Nr: 1760342	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for stomach disability (claimed as stomach surgery).

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned in September 2017.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There is no credible evidence of a stomach surgery in service.  

2.  A chronic stomach or gastrointestinal disorder has not been shown to be related to service.

3.  The credible evidence does not show a head injury or TBI occurred in service and there is no competent evidence of a current TBI or TBI residuals.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disability have not been met.  38 U.S.C. §§ 1110, 5103, 5107(b) (2016); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a TBI have not been met.  38 U.S.C. §§ 1110, 5103, 5107(b) (2016); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A successful claim for service connection requires a finding of current disability that is related to an injury or disease in service.  See generally, Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time the Veteran files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Evidence

The Veteran asserts that she has a stomach disability related to trauma experienced in service.  She also seeks service connection for a TBI.

The Veteran has reported that she was assaulted on numerous occasions in service.  She testified that sometime in June or September 1973, two or more soldiers assaulted her.  She said that during the incident, one of these individuals punched her in the left rib and caused her to later suffer a miscarriage.  She also avers that one of the individuals struck her in the face with a 2x4 causing injury to her upper lip.  She testified that she was taken to New Orleans by the persons involved in this assault and she suffered a miscarriage and as a result underwent a dilation and curettage (D&C) at an unknown facility in Miami, Florida.  The Veteran has also reported that she had multiple pregnancies and suffered miscarriages during service during use of birth control.   

Service treatment records are silent for a stomach or gastrointestinal disability, and do not reflect any pregnancies, miscarriages or gynecological surgeries during active service.  The service treatment records show the Veteran was treated in May 1974 after striking her lip on a diving board.  She was treated for a triangular laceration through her lateral upper lip and received sutures.  She returned three days later and it was noted that her wound looked fine.  Treatment records are silent for a diagnosed TBI, or complaints of headaches, dizziness, nausea, or any other symptoms of head trauma.  

Service personnel records do not contain any specific evidence of the particular assault that reportedly occurred in 1973, but they do indicate that the Veteran experienced domestic abuse from her husband, both before and during service.  The records also reflect that the Veteran was evaluated for serious psychiatric problems in service and had a history of personal assaults prior to service.  The personnel records also reflect that the Veteran was AWOL (deserter status) from October 31, 1973 to April 9, 1974.  She was discharged for the good of the service in June 1974.

Private treatment records show the Veteran underwent an elective abdominoplasty in September 2006 for cosmetic purposes.  Private treatment records also show the Veteran had an umbilical hernia diagnosed in May 1998 and in July 1998 an umbilical hernia sac was excised and removed.

Post-service VA treatment reflects reflect the Veteran was treated at the San Diego VA Medical Center since October 2002.  

In 2009 the Veteran had an incarcerated umbilical hernia that was treated with an incision and drainage of periumbilical abscess.  The physician noted the Veteran had a tummy tuck prior to the 2009 surgery, which got infected and required foreign body wound care.
 
In September 2010 the Veteran reported a VA psychiatrist that she might have "stomach surgery."  The psychiatrist noted an Axis III diagnosis of celiac disease and in April 2011 the outpatient medication list showed a medication for stomach problems.   

In April 2011 the Veteran was referred for evaluation of chronic abdominal pain.  The Veteran reported that she had six bowel moments in the morning and had noticed pus coming from the belly area since surgery in February 2009.  The physician indicated that an EGD and colonoscopy completed in 2010 were both normal.  Upon physical examination of the abdomen, the physician felt no masses and only a minimal lump at the lower scar that suppurated with slight green pus only upon pressure.  The physician diagnosed nausea with vomiting and suspected reflux problems, and a possible a chronic infection from prior surgery.  CT scans in April 2011 showed focal area of superficial fat stranding and benign adenomas.  Comparison scans were completed in May 2012 and no acute intra-abdominal abnormalities were found.  A small hiatal hernia was found, as were stable bilateral adrenal adenomas.

In July 2011 an examination of the abdomen showed suprapubic skin with green/white minimal drainage midline.  The diagnosis was mild cellulitis on sub-umbilical skin region.  At an October 2011 psychiatric visit the Veteran asserted the military was responsible for "beating 8 babies out of my stomach."  In January 2014 the Veteran reported "my stomach has exploded 13 times."  In April 2014 a primary care note indicated the Veteran may have GERD and medication had begun in March 2014.

In November 2012, the Veteran submitted lay statements from witnesses who expressed familiarity with her post-service stomach complaints and symptoms such as pain, vomiting, and a discharge from the belly-button region.

The Veteran was seen in the psychiatric emergency department in December 2012 and reported that the remnants of one of her deceased babies was coming out of her stomach wounds.  On mental status examination the psychiatrist concluded that these were somatic delusions.  The examiner did not indicate whether a physical inspection of the stomach was conducted.

In September 2017 the Veteran presented testimony before the undersigned that her stomach had blown up 13 times and that it "kept popping open."  She also indicated that she had surgery in 1973.  See September 2017 Board Hearing Transcript.


Analysis

A.  Stomach Disability

After a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for a stomach disability.   

The Veteran's current complaints of abdominal/ stomach complaint are well documented and supported by VA treatment records.  However, these complaints have been linked to various diagnoses, none of which had onset in service or are otherwise shown to be related to service.  Notably, the service treatment records reflect that the Veteran did not complain of any gastrointestinal symptoms (e.g. vomiting, nausea, etc.) in service-much less any that were clinically diagnosed as a hernia or GERD.  Further, all of the documented surgeries (e.g. hernia repair and cosmetic abdominoplasty) and residuals thereof (e.g. infected skin) occurred many years post-service.  

Furthermore, the Board has considered the Veteran's assertion that she has a current stomach disability that is related to an assault she suffered in service.  During her testimony, she appeared to relate current of problems digesting food to the purported assault in 1973.  Although she is competent to report pain or discomfort, in weighing her credibility VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran's credibility as to the 1973 assault is impugned because it is not supported by the record and as the Veteran's demeanor at the hearing suggested that her recollection of service events may be compromised by her psychiatric disorders.  

The service treatment records simply do not show any evidence of this particular assault, nor does it show that she experienced a single or multiple pregnancies or miscarriages at any time, including in 1973.  As noted, there are no specific stomach injuries, complaints, or surgeries (for the stomach or for pregnancies or miscarriages) shown in the service treatment records.  Rather, all surgeries and stomach complaints were post-service.  

Moreover, in weighing the Veteran's lay assertions against other substantive evidence, the Board is confronted with numerous examinations the Veteran underwent post-service.  None of the post-service medical records contain medical opinions linking any of her current stomach complaints or diagnoses, such as GERD and hernia, to military service.  Rather, the umbilical hernia surgery and elective tummy tucks both took place several years after service and her report that her deceased baby was coming out of her stomach wound was specifically noted to be a somatic delusion.  The evidence does however appear to reflect that the discharge from her stomach area was related to an infected wound from the post-service hernia surgery.  The Veteran is not otherwise competent to link a current diagnosis of GERD to service as she has no medical training or expertise.  

In short, there is no competent or credible evidence of a stomach disability in service, or of a current stomach disability that is etiologically related to service, including GERD.  For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a stomach disability.  The benefit of the doubt doctrine is therefore not for application and service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

B.  TBI

Service connection is not warranted for a TBI.  Service treatment records do not show the Veteran suffered a TBI in service.  The only noted injury is a lip injury in May 1974, when she struck her lip on a diving board.  There is no indication she treated for any other head injury.  

The Veteran reported domestic violence and sexual abuse occurred during service.  In granting service connection for posttraumatic stress disorder (PTSD), VA determined that the evidence regarding whether the reported in-service stressors of personal assault was in equipoise.  Although the occurrence of an in-service personal assault may have been conceded, there is still no evidence the Veteran suffered a TBI.  

In September 2017 the Veteran testified at the Board hearing.  When asked what type of symptoms she experienced after being hit in the head in service, the Veteran replied "I flew through the air with the greatest of ease."  "They threw the board in my mouth and then lifted me under my left (...inaudible) and flung me through the air."  When the Veteran was asked what happened after she was assaulted, she replied "I always hurt."  She denied dizziness symptoms.  The Veteran's representative stated "When she was hit at the same time they hit her in the head and she did have the stitches so there was a trauma..."  

As noted, service records are negative for a clinical diagnosis of TBI.  Service records are also silent for complaints of headaches, dizziness, nausea, or any reports or treatment for head trauma.  The records showed stitches for the Veteran's left upper lip only, not her head, and this was from a diving accident.  Thus, the current testimony of being attacked by three service members and hit in the head with a 2x4 is not considered credible as it is contradicted by the contemporaneous record.

The Veteran, as a lay person, is competent to report symptoms she can personally observe such as pain.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  She is also competent to diagnose a simple medical condition, capable of lay observation.  Diagnosing a TBI, however, is a complex medical condition that exceeds the realm of personal lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, competent medical evidence is needed to establish a current diagnosis of TBI.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that she is qualified through education, training, or experience to offer a diagnosis on a complex medical condition such as the one involved in this case.  Thus, she is not competent to self-diagnose TBI and her opinion in this regard is of no probative value.

Review of the evidence of record fails to reflect a currently diagnosed TBI.  In the absence of proof of a present disability, there can be no valid claim for service connection under any theory of entitlement.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

There also can be no doubt that the Veteran is sincere in her belief that she current has a TBI and stomach disability related to her military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefits may be granted.  Although the Board is sympathetic to the Veteran's claims, it is without authority to grant her claims and instead is constrained to follow the specific provisions of law.  See 38 U.S.C. § 7104(c).


ORDER

Service connection for stomach disability (claimed as stomach surgery) is denied.

Service connection for TBI is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


